Exhibit 2.01 ASSET PURCHASE AGREEMENT by and between S.R. SMITH, LLC Buyer AND ENERGY FOCUS, INC. Seller Dated as of November 25, 2013 TABLE OF CONTENTS Page 1. DEFINITIONS 1 2. PURCHASE AND SALE OF ASSETS 5 Assets To Be Purchased 5 Excluded Assets 6 3. ASSUMPTION OF OBLIGATIONS AND LIABILITIES 6 Liabilities and Obligations Assumed 6 Excluded Liabilities and Obligations 6 4. CONSIDERATION; PAYMENT 8 Purchase Price 8 Payment of the Purchase Price 8 Allocation of Purchase Price 8 Post-Closing Adjustment 8 5. REPRESENTATIONS AND WARRANTIES OF SELLER 10 Intentionally omitted 11 Financial Statements 11 Due Organization 11 Due Authorization; No Contravention 11 Litigation 12 Compliance; Governmental Authorizations; Permits and Licenses 12 Taxes 12 Agreements 13 Title to Property 13 Intellectual Property 13 Brokerage Fees 15 Approvals Required 15 Intentionally Omitted 15 Employees; Employee Benefit Plans 15 Environmental Matters 18 Insurance 19 Customers and Suppliers 19 Approval 20 Contractors 20 Full Disclosure 20 Related Party Transactions 21 The Premises 21 Improper Payments 21 Sufficiency of Purchased Assets 22 Accounts Receivable 22 Value, Condition of Assets and Properties 22 Inventory 22 Product Warranties 23 Undisclosed Liabilities 23 Absence of Certain Changes 23 i Solvency 24 6. REPRESENTATIONS AND WARRANTIES OF BUYER 25 Due Organization of Buyer 25 Due Authorization 25 Brokerage Fees 25 Approval 25 No Approvals Required 25 Solvency 25 7. COVENANTS OF THE PARTIES 26 Filings 26 Documents at Closing 26 Expenses 26 Parties' Access to Records After Closing 26 Bulk Sales and Transfer Taxes 26 Further Assurances; Post Closing Assistance 27 Purchase of Insurance 27 Alternative Arrangements if Consents Not Obtained 27 Notice of Developments 28 Employment of Employees 28 Employee Benefits 29 Acquired Receivables 29 Patent License 30 Public Announcements 30 8. CONDITIONS TO BUYER'S OBLIGATIONS TO CLOSE 30 Representations and Warranties; Covenants 30 Closing Documents 30 Leases 30 Employment Agreements 30 Payment of Outstanding Indebtedness 30 Due Diligence, Customers 30 No Material Adverse Effect; Continued Operation 31 Closing Working Capital 31 Tail Insurance 31 Governmental Approvals 31 Consents and Approvals 31 Transition Services Agreement 31 9. THE CLOSING 31 Time and Place 31 Deliveries by Seller 31 Deliveries by Buyer 33 TERMINATION 33 INDEMNIFICATION 33 Seller 33 Buyer 34 Methods of Asserting Claims for Indemnification 34 Survival; Related Matters 35 ii Separate Obligations 36 Effect of Investigation 36 Liability Limits 36 Determination of Losses; Rules of Construction 36 NOTICES 37 NON-COMPETITION 38 MISCELLANEOUS 39 Nature of Representations and Warranties 39 Entire Agreement 39 Amendment 39 Assignment 39 Choice of Law 39 Dispute Resolution 39 Headings 40 Construction 40 Effect of Waiver 40 Severability 40 Binding Nature 40 No Third-Party Beneficiaries 40 Counterparts 40 Facsimile Signature 40 Rules of Construction 40 iii LIST OF SCHEDULES 2.1(a) Fixed Assets Excluded Assets Assumed Liabilities Excluded Liabilities 5.2(a)(i) Financial Statements 5.2(a)(ii) Interim Financial Statements 5.2(a)(iii) Closing Income Statement 5.2(a)(iv) Closing Balance Sheet Due Organization Litigation Licenses Taxes Contracts Liens 5.10(a) Seller Intellectual Property 5.10(b) Intellectual Property Licenses 5.10(f) Certain Intellectual Property Brokers’ Fees Consents 5.14(a) Employees and Contractors 5.14(c) Employee Contracts 5.14(g) Workers' Compensation Claims 5.14(h) Employee Benefit Plans 5.14(i) ERISA Violations Insurance 5.17(a) Ten (10) Largest Customers 5.17(c) Ten (10) Largest Suppliers Related Party Transactions Premises Product Warranties Undisclosed Liabilities Subsequent Changes Employees Signing Employment Agreements The registrant hereby undertakes to furnish supplementally a copy of any omitted schedule or other attachment to the Securities and Exchange Commission upon request. iv LIST OF EXHIBITS Exhibit A Working Capital Methodology Exhibit B Escrow Agreement Exhibit C Transition Services Agreement Exhibit D Carve-out Methodology v ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the “ Agreement ”) is made this 25 th day of November, 2013 by and among S.R. Smith, LLC, a Delaware limited liability company (“ Buyer ”) and Energy Focus, Inc., a Delaware corporation (“ Seller ”). RECITALS A.Seller owns and operates a division called Fiberstars Pool and Spa which is engaged in the business of the designing, manufacturing and selling advanced LED and fiber optic lighting products, controls and accessories serving the pool and spa industry (the “ Business ”) B. Seller desires to sell and Buyer, either directly or through its subsidiary, desires to purchase certain of the assets of Seller utilized by the Business, as more particularly described herein, and upon the terms and subject to the conditions herein set forth. C. Seller has approved this Agreement by duly adopted resolutions. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: 1. DEFINITIONS . For purposes of this Agreement, the terms set forth below shall have the following meanings: “ Affiliate ” shall mean, as to any Person, any other Person that controls, is controlled by, or is under common control with, such Person; as used in this definition, “control” shall mean (a) the ownership of more than ten percent (10%) of the voting securities or other voting interest of any Person (including attribution from related parties), or (b) the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise. “ Assigned Contracts ” has the meaning set forth in Section 2.1. “ Assumed Liabilities ” has the meaning set forth in Section 3.1. “ Business ” has the meaning set forth in Recital A. “ Buyer ” has the meaning set forth in the first paragraph of this Agreement. “ Buyer's Indemnitees ” has the meaning set forth in Section 11.1. “ Carve-Out Methodology ” means the procedures, methodologies, policies, principles and practices set forth on Exhibit D
